Citation Nr: 0426661	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  98-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
September 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for 
bronchitis. 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in June 2002.  A transcript 
of this hearing has been associated with the claims file.

In a June 2003 decision, the Board denied the veteran's claim 
for service connection for a respiratory disorder.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (the Court).  The parties filed a Joint 
Motion for Remand with the Court in January 2004.  The Court 
issued an Order in February 2004, granting the Joint Motion 
and vacating the Board's June 2003 decision.  


REMAND

In the Joint Motion, the parties noted that the Board, in 
reaching its decision, considered additional requested 
medical evidence that was not considered by the AOJ, and 
since no waiver was obtained beforehand, remand was required.  

Further, after the Court issued its Order, new evidence was 
received from a private physician.  The physician opined on 
the etiology of the veteran's respiratory disorder, but 
provided no substantiation for her opinion.

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  Comply with the Joint Motion and the 
Court's Order.

2.	Obtain all treatment records from Dr. 
Prohaska.

3.  Obtain an opinion from Dr. Prohaska.  
She should address the following 
questions:  (1) When did you first treat 
the veteran?  (2)  In your opinion, when 
is the first evidence  that supports the 
conclusion that the veteran has COPD?  
(3)  What is the basis of your conclusion 
that COPD could have started with 
artillery and tank gun smoke?  If this is 
based upon medical information, provide 
that information.  If this is based upon 
history provided by the veteran, you 
should so state.

4.  The AOJ should review the evidence 
that was added to the file since the last 
SSOC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




